EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In Drawings:
In step 1102 of Fig. 11: “… Obtain a first sensitivity measure and a second sensitivity measure …” should be changed to --… Obtain a first sensitivity measure A and a second sensitivity measure B …--.

In Claims:
In line 1 of claim 1: “… A computer-implemented …” should be changed to --… A computer-implemented method …--;
In line 8 of claim 1: “… while the display devices presented visual stimuli …” should be changed to --… while the display devices present visual stimuli …--;
In line 21 of claim 1: “… the sensitivity measure calculated as …” should be changed to --… the sensitivity measure being calculated as …--;
In line 1 of claim 3: “… The method of claim 1 …” should be changed to --… The computer-implemented method of claim 1 …--;
In line 1 of claim 4: “… The method of claim 1 …” should be changed to --… The computer-implemented method of claim 1 …--;
In line 1 of claim 6: “… The method of claim 1 …” should be changed to --… The computer-implemented method of claim 1 …--;
In line 1 of claim 7: “… The method of claim 1 …” should be changed to --… The computer-implemented method of claim 1 …--;
In lines 7-8 of claim 8: “… wherein the eye-tracking information was obtained …” should be changed to --… wherein the eye-tracking information is obtained …--;
In line 17 of claim 8: “… while the display devices presented visual stimuli …” should be changed to --… while the display devices present visual stimuli …--; 
In line 30 of claim 8: “… the sensitivity measure calculated as …” should be changed to --… the sensitivity measure being calculated as …--;
In line 10 of claim 17: “… while the display devices presented visual stimuli …” should be changed to --… while the display devices present visual stimuli …--; 
In line 23 of claim 17: “… the sensitivity measure calculated as …” should be changed to --… the sensitivity measure being calculated as …--;
In lines 2-3 of claim 20: “… a configuration of a display device and/or an oculometric protocol …” should be changed to --… the configuration of a display device and the oculometric protocol …--;
In line 3 of claim 22: “… a different display device and/or a different oculometric protocol …” should be changed to --… a different display device and a different oculometric protocol …--; and 
In line 1 of claim 23: “… The method of claim 1 …” should be changed to --… The computer-implemented method of claim 1 …--.


3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWANG-SU YANG whose telephone number is (571)270-7307.  The examiner can normally be reached on Monday - Friday during 9:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWANG-SU YANG/Primary Examiner, Art Unit 2691